DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CHERYL PIERRE-LOUIS,
                              Appellant,

                                       v.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, NAUTICA ISLES
  WEST HOMEOWNERS ASSOCIATION, INC, UNKNOWN TENANT #1
n/k/a JENNY EXY, UNKNOWN TENANT #2 n/k/a GLIMENE VILCEAS,
   MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
         NOMINEE FOR AMERICAN BROKERS CONDUIT,
                        Appellees.

                               No. 4D19-2466

                            [September 24, 2020]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu T. Sasser and James L. Martz, Judge; L.T. Case No.
50-2012-CA-005954A-XXXX-MB.

  Taylor M. Claudon and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellant.

   Marc James Ayers of Bradley Arant Boult Cummings LLP, Birmingham,
Alabama, and Tara M. Petzoldt of Bradley Arant Boult Cummings LLP,
Tampa, for appellee Deutsche Bank National Trust Company.

PER CURIAM.

    Affirmed. 1

LEVINE, C.J., CONNER and KLINGENSMITH, JJ., concur.

1 We are mindful of the issuance of Executive Order 20-211 (extending, until
12:01 a.m. on October 1, 2020, Executive Order 20-180, which suspends and
tolls “any statute providing for final action at the conclusion of a mortgage
foreclosure proceeding under Florida law solely when the proceeding arises from
nonpayment of mortgage by a single-family mortgagor adversely affected by the
COVID-19 emergency”). We trust any motions directed to this order shall be filed
in the lower tribunal upon issuance of our mandate.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2